RoseNberry, J.
(dissenting). Inasmuch as there are a number of questions decided in this case, I feel that it is my duty to state my reasons for dissenting from the judgment of this court.
While the Austin Company contends that evidence as to conversations between the parties prior to the making of the contract was inadmissible, its first contention is that, if *552admissible, the facts established thereby are not sufficient to form a basis of fraud. With this contention I agree. The undisputed evidence shows that the Brandts knew that the}'' were purchasing a machine to be thereafter manufactured and delivered.
By the special verdict the jury found that the Justin Company induced the Brandts to purchase the dredge and execute the contract in question by making the following representations:
(a) That the dredge in question was of a kind, character, and construction so as to properly do the work for which Brandt & Son desired it.
(b) That the engine with which it was equipped was a kerosene engine of ample capacity to operate all motions either independently or simultaneously.
(c) That the dredge was equipped with a traction mechanism sufficient to propel or move it by means of the power of the engine.
The jury found-that the defendants Brandt relied upon the representations (a), (b), and (c) and that the representations were false.
The contract and specifications prescribed the kind of engine with which the dredge was to be equipped and also provided the details as to the traction mechanism, and specified the amount of work which the dredge should be capable of doing in a given time when completed. If the dredge as manufactured and delivered did not comply with the contract and specifications, the contract provided the manner in which the dissatisfaction of the Brandts was to be expressed. While a promise to do an act in the future may or may not be a contract for the breach of which damages can be recovered, mere nonperformance of the promise is not a fraud. Sheldon v. Davidson, 85 Wis. 138, 55 N. W. 161; Tufts v. Weinfeld, 88 Wis. 647, 60 N. W. 992; Louis F. Fromer & Co. v. Stanley, 95 Wis. 56, 69 N. W. 820; Seymour v. Cushway, 100 Wis. 580, 76 N. W. *553769; Milwaukee B. C. Co. v. Schoknecht, 108 Wis. 457, 84 N. W. 838; James Music Co. v. Bridge, 134 Wis. 510, 114 N. W. 1108.
I find no statements not covered by the contract that are shown by the verdict or findings to be untrue.
■The trial court found, in accordance with the undisputed facts, that the Brandts never attempted to return the dredge but pursued their rights under the contract to the end. Having elected to keep the goods, tl\e Brandts might have recovered by way of recoupment their damages for breach of warranty (sec. 1684f — 69, Stats.). In their answer the defendants Brandt allege that they had offered to return the goods and had done all things necessary upon their part to effect a rescission of the contract. Upon the trial no attempt was made to sustain the allegations of the answer in this respect. Upon the first trial of the dredge the defendants Brandt signed an acceptance in the following language:
“Gentlemen: Pursuant to the contract between yourself and ourselves dated May 23, 1916, for one Austin dry land dipper dredge, the undersigned has this day witnessed the demonstration of said machine and accepts the same as being, in full compliance with said contract and without further obligation on your part except as noted on the back of this acceptance.”
On the back of the acceptance appeared a notation that certain castings and parts were to be furnished, that a dipper of different capacity was to be supplied, if requested.
In October there was a second trial of the dredge and a second written acceptance was made, which bears date on Sunday, October 9, 1916. As a condition of signing that acceptance the defendants Brandt demanded and received a credit of $240 for repairs to the boom. After the dredge had been tried and the acceptances signed the Brandts sought to have the time of payment of the notes given therefor extended. Tunis Brandt testified:
“I came to Grand Rapids after these notes were placed *554for collection to see about settling the matter up. I made no objection at that time that there was any fraud. All I wanted was an extension of the time on my note.”
There was no claim that the signatures in the acceptances were procured by fraud. The trial court found that the signatures were, however, qualified by agreement of the parties to the extent that the Austin Company agreed to stand back of the machine.
. While the answer of the defendants Brandt contained a counterclaim for damages for breach of warranty, the case was not tried upon that theory. In my opinion the judgment should be reversed and the case sent back for a new trial, first, as to whether or not there was a qualified acceptance of the machine; and, if so, whether there was a breach of warranty and the amount of damages sustained by the defendants Brandt by reason thereof.
I am authorized to say that Mr. Justice Escitweiler concurs in this opinion.